TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00710-CR




                               Lionell Devonn Crossley, Appellant

                                                  v.

                                   The State of Texas, Appellee



       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 57439, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due August 2, 2010. The brief has not been received and

appellant’s retained attorney, Craig A. Washington, did not respond to the Court’s notice that the

brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent,

whether retained counsel has abandoned this appeal. Tex. R. App. P. 38.8(b)(2). The court shall

make appropriate findings and recommendations. A record from this hearing, including copies of

all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to

the Clerk of this Court for filing as a supplemental record no later than December 3, 2010.

Rule 38.8(b)(3).
Before Chief Justice Jones, Justices Puryear and Pemberton

Abated

Filed: November 2, 2010

Do Not Publish




                                              2